Citation Nr: 1815342	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease.

3.  Entitlement to service connection for lumbar spondylosis.


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to November 1978.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Increased Evaluations

The Board notes that the Veteran was last afforded a VA examination for his claim in January 2017.  Since that examination, the Veteran has asserted that his bilateral knee disability is more severe than reflected by the January 2017 examination and contends that the VA examination is inadequate for adjudication purposes.  See VA Form 9 dated February 2017.  The Board notes the January 2017 examination does not include all the required testing pursuant to 38 C.F.R. § 4.59 and Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Board finds an additional VA examination is warranted to ascertain the current severity of the Veteran's bilateral knee disability.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes the Veteran receives treatment for his bilateral knee disabilities from VA and these records are relevant to his claim for an increased evaluation.  Ongoing VA medical records should also be obtained.  See 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Service Connection

The Veteran contends that he incurred a lumbar spine disability in service.  See Statement dated September 2010; see also Statement dated February 2013.  

Alternatively, the Veteran also asserts that he has a lumbar spine disability that was caused or aggravated by his service-connected left ankle and bilateral knee disabilities.  See VA Form 9 dated February 2017.  

The Veteran was afforded a VA examination to determine the nature and etiology of his lumbar spine disability in January 2017.  Since that examination, the Veteran contends that the VA examination is inadequate for adjudication purposes.  See VA Form 9 dated February 2017.  The Board notes that the VA examiner opined that the Veteran did not manifest lumbar spondylosis in service; however, the examiner's rationale is unclear as to whether he considered if the Veteran's August 1976 and November 1977 treatment for lumbar spine pain resulted in the development of lumbar spondylosis post-service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board finds an additional VA opinion is warranted to ascertain the etiology of the Veteran's claimed lumbar disability.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; Barr, 21 Vet. App. at 312. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associated them with the claims file.

2.  Arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected bilateral knee disabilities, such as limitation of motion or ankylosis, favorable or unfavorable, for each specific joints involved. 

The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an opinion on whether the Veteran's bilateral knee disability has been manifested a limitation of motion on flexion to 45 degrees.   See VA Form 9 dated February 2017.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated neurologic manifestations. Also, describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups. 

IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES. EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED. 

If there is no pain and/or no limitation of function, such facts must be noted in the report. If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Please articulate the reasoning underpinning all medical findings. That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings. If the information requested in any question cannot be provided, explain why. A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Obtain an additional opinion from an appropriate examiner on the etiology of the Veteran's lumbar spine disability.

The examiner is directed to review and note the Veteran's August 1976 and November 1977 treatment for lumbar spine pain.

Please provide the following opinions:

a.  Whether it is at least as likely as not (50/50) that the Veteran's lumbar spondylosis was incurred in service?

b.  Whether it is at least as likely as not (50/50)  that the Veteran's lumbar spondylosis was caused by his bilateral knee or left ankle disabilities?

c.  Whether it is at least as likely as not (50/50)  that the Veteran's lumbar spondylosis was aggravated (increased beyond the normal progression of the disease) by his bilateral knee or left ankle disabilities?

4.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




